Case 2:19-cv-01335-RRM-SIL Document 18 Filed 05/18/20 Page 1 of 2 PageID #: 97



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
WILLIAM SALAMANCA, individually and
on behalf of all others similarly situated,

                           Plaintiff,                                           ORDER
                                                                         19-CV-1335 (RRM) (SIL)
          - against -

“ABC CORPORATION,” name of the corporation
being fictitious and unknown to Plaintiff, doing
business as GREEN VALLE TREE SERVICE;
WALTER VALLE; and SANDRO FLORES,
as individuals,

                            Defendants.
-----------------------------------------------------------------x
ROSLYNN R. MAUSKOPF, Chief United States District Judge.


        On October 30, 2019, Magistrate Judge Steven I. Locke issued a report and

recommendation (the “R&R”), recommending that plaintiff William Salamanca’s “motion for

default judgment be denied without prejudice, and with leave to renew upon curing the

deficiencies” detailed in the R&R. (Doc. No. 14 at 12.) The R&R advised the parties that any

objections to the R&R had to be filed within 14 days of receipt of the R&R. (Id.) It also

directed Salamanca to serve a copy of the R&R on the defendants and to promptly file proof of

service by ECF. (Id.)

        The R&R was electronically served on plaintiff’s attorneys on October 30, 2019, but

those attorneys never filed proof that the R&R was served on defendants. Accordingly, in an

order dated January 21, 2020, the Court entered an order giving Salamanca 14 days in which to

either file the proof of service required by the R&R or show cause in a writing why this action

should not be dismissed for failure to prosecute.
Case 2:19-cv-01335-RRM-SIL Document 18 Filed 05/18/20 Page 2 of 2 PageID #: 98



       Salamanca responded to the order to show cause in a letter dated January 29, 2020, which

attached an affidavit of service establishing that the R&R was served on defendants on

November 1, 2019. (Doc. No. 16.) However, neither Salamanca nor defendants have filed an

objection to the R&R. Accordingly, it is

       ORDERED that Magistrate Judge Locke’s R&R is adopted in its entirety. Salamanca’s

motion for default judgment, (Doc. No. 9), is denied without prejudice, and with leave to renew

upon curing the deficiencies detailed in the R&R. Salamanca shall promptly serve a copy of this

Order on defendants and file proof of that service on the docket.

                                                     SO ORDERED.


Dated: Brooklyn, New York                            Roslynn R. Mauskopf
       May 18, 2020                                  ________________________________
                                                     ROSLYNN R. MAUSKOPF
                                                     Chief United States District Judge




                                                2
